Hall, Judge.
The appellants filed objections to a petition for the adoption of their grandchildren, and appeal after a final order granting the adoption, contending that the trial court abused its discretion in granting the adoption to the petitioners.
The record contains no pleading or evidence of grounds for denial of the adoption or of abuse of discretion by the trial court. Accord Green v. Youngblood, 119 Ga. App. 668 (168 SE2d 338).

Judgment affirmed.


Jordan, P. J., and Whitman, J., concur.